[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1335

                    RUSSELL BROWN, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                   WALLY ARMSTRONG, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]                                                                 

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

Russell M. Brown on brief pro se.                            
Lee Carl  Bromberg, Julia Huston, and  Bromberg &amp; Sunstein LLP  on                                                                          
brief for Wally Armstrong and Gator Golf Enterprises, Inc.
Scott P. Lewis, Robert L.  Brennan, Jr. and Palmer &amp; Dodge LLP, on                                                                          
brief  for appellees  American Telecast  Corporation, Wally  Armstrong
Golf, Inc., Kenny Rogers and Pat Summerall.

                                         

                       NOVEMBER 6, 1997
                                         

     Per  Curiam.  Plaintiff  Russell Brown has  appealed the                            

grant of  summary judgment in  favor of defendants.   Brown's

appellate brief  is inappropriately  styled  as if  it was  a

motion pursuant to Fed. R. Civ. P. 60(b).  We do not consider

such motions  in the first instance.   In any event,  we have

carefully  considered the parties'  briefs and the  record on

appeal.    Nothing  that  Brown  has  raised in  this  appeal

warrants overturning  the district  court's grant  of summary

judgment.

     Affirmed.  Loc. R. 27.1.                         

                             -2-